 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 1 of 30 PageID #:4996



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


JACQUELINE STEVENS,

                       Plaintiff,

           v.
                                                  Case No. 14 C 3305
UNITED STATES DEPARTMENT OF
HOMELAND SECURITY,                           Judge Harry D. Leinenweber
IMMIGRATION AND CUSTOMS
ENFORCEMENT,

                       Defendant.



                      MEMORANDUM OPINION AND ORDER

     Plaintiff Jacqueline Stevens requests certain records related

to the detainee volunteer work program from Defendant United States

Department      of   Homeland    Security,     Immigration,      and    Customs

Enforcement (“ICE”) under the Freedom of Information Act (“FOIA”).

5 U.S.C. § 552. In this action, Stevens challenges the adequacy of

ICE’s response to her request. The parties cross-move for summary

judgment. For the reasons stated herein, Plaintiff’s Motion for

Summary Judgment (Dkt. No. 126) is granted in part and denied in

part, and Defendant’s Motion for Summary Judgment (Dkt. No. 131)

is granted in part and denied in part.

                                I.   BACKGROUND

     Plaintiff Jacqueline Stevens is a professor of political

science and director of the “Deportation Research Clinic” at
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 2 of 30 PageID #:4997



Northwestern University. (Def.’s Resp. to Pl.’s Stmt. of Facts

(“PSOF”) ¶ 1, Dkt. No. 132.) Defendant ICE is an executive agency

principally responsible for enforcing federal immigration laws.

(Id. ¶ 2.) On August 24, 2013, Stevens submitted the following

FOIA request to ICE:

     (1) ICE generated, received, or maintained requests,
     memoranda,   and   analysis  used   for  budgeting   and
     contractual    allocations   for   individual    private
     contra[c]tors and employees for Detainee Volunteer
     Wages, as designated, for instance, in the attached
     supplemental contract at p. 3 of the pdf, item 004,
     “funding in support of CLIN 1005, Detainee Volunteer
     Wages.” To clarify, ICE demonstrably allocates funds to
     detention centers to disburse Detainee Volunteer Wages;
     I am requesting all underlying documentation and
     analysis that informs the amounts set for these
     allocations for each ICE detention facility. I am
     requesting these documents for all ICE ERO contracted
     facilities from January 1, 2003 to the present. This
     includes but is not limited to: - e-mail, faxes, notes,
     memoranda, reports from ICE or private companies to the
     ICE   officials    handling   Immigrant    and   Customs
     Enforce[ment] budgetary decisions for Detainee Volunteer
     Wages. Please include as well *the underlying Houston
     CCA contract that includes the CLIN 1005 referenced in
     the supplemental contract* quoted above at p. 3 004 (and
     attached);

     (2) All intra- inter-agency analysis of the ICE Detainee
     Volunteer Work Program in all media maintained by any
     component of ICE, including but not limited to
     grievances,    litigation,   public    relations,    and
     Congressional correspondence from January 1, 2003 to
     present; [and]

     (3) the total amount disbursed by ICE for Detainee
     Volunteer Wages for each year since January 1, 2003 to
     the amount budgeted for 2014.




                                    - 2 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 3 of 30 PageID #:4998



(Id. ¶ 3.) ICE received the request and assigned it a tracking

number. (Id. ¶ 4.) In May 2014, Stevens filed this lawsuit to

resolve outstanding issues with this request and three other FOIA

requests that she submitted to ICE in 2013. (Id. ¶ 5; Pl.’s Resp.

to Def.’s Stmt. of Facts (“DSOF”) ¶ 16, Dkt. No. 139.)

     Between May 2014 and June 2018, the parties engaged in efforts

to streamline and manage the production of responsive records.

(PSOF ¶ 6.) In June 2018, the parties agreed that ICE would conduct

a supplemental search of six custodians’ emails based on certain

negotiated search terms. (Id. ¶ 7; DSOF ¶ 21.) The parties limited

the search to responsive hits between 2011 and 2014. (PSOF ¶ 7.)

In March 2019 and May 2019, ICE produced 707 pages of responsive

documents   to    Stevens.    (Id.   ¶ 8.)     Ninety-three    pages    of     the

supplemental     production    contained     certain   redactions      based    on

ICE’s   determination     that   those    portions     contained     “sensitive

and/or privileged information as well as personally identifiable

information.” (Id.; PSOF ¶ 23.) Stevens objected to several of

those redactions, and since May 2019, the parties have had several

discussions. (DSOF ¶ 10.) During these discussions, ICE agreed to

lift some § 552(b)(5) redactions that it applied to some documents

in the supplemental production. (Id.)

     Despite      this       progress,       unresolved     issues      remain.

Specifically, the parties cannot agree on the adequacy of ICE’s


                                     - 3 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 4 of 30 PageID #:4999



search and about the release of certain information, such as names

of email recipients and senders. (Id. ¶¶ 12–13.) The documents at

issue   address:    (1)   ICE    responses     to    media   or   congressional

inquiries; (2) an editorial that ICE employees prepared in response

to a New York Times article; (3) a hunger strike and administrative

segregation at an ICE detention facility in Tacoma, Washington;

and (4) legal advice provided on those issues. (Id. ¶ 28.) The

parties now cross-move for summary judgment.

                           II.    LEGAL STANDARD

     Summary judgment is proper if the moving party “shows that

there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” FED. R. CIV. P. 56(a).

When considering a motion for summary judgment, a court views the

record in the light most favorable to the non-moving party and

draws all reasonable inferences in that party’s favor. See Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986). On cross-motions

for summary judgment, a court examines the record and draws “all

reasonable inferences in the light most favorable to the party

against   whom   the   motion    was    filed.”     Yeatts   v.   Zimmer   Biomet

Holdings, Inc., 940 F.3d 354, 358 (7th Cir. 2019).

                             III.      DISCUSSION

     “The basic purpose of FOIA is to ensure an informed citizenry,

vital to the functioning of a democratic society, needed to check


                                       - 4 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 5 of 30 PageID #:5000



against corruption and to hold the governors accountable to the

governed.” Rubman v. U.S. Citizenship & Immigration Servs., 800

F.3d 381, 386 (7th Cir. 2015) (citing NLRB v. Robbins Tire & Rubber

Co., 437 U.S. 214, 242 (1978)). Stevens challenges the adequacy of

ICE’s search and ICE’s withholding of information under FOIA

Exemptions 5, 6, & 7(C). ICE disputes Stevens’s contentions,

arguing that its search was adequate and its withholding proper.

The Court addresses each of Stevens’s challenges below.

                A.   Adequacy of the Supplemental Search

     To prevail on summary judgment, “the agency must show that

there is no genuine issue of material fact about the adequacy of

its records search.” Rubman, 800 F.3d at 387. Thus, the agency

“must show that it made a good faith effort to conduct a search

for the requested records, using methods which can be reasonably

expected   to   produce   the   information     requested.”      Id.   (quoting

Oglesby v. U.S. Dep’t of Army, 920 F.2d 57, 68 (D.C. Cir. 1990)).

There is a presumption of good faith that can be strengthened by

evidence of the agency’s efforts to satisfy the request. Id. The

agency can support this presumption by “reasonably detailed,” non-

conclusory affidavits describing the agency’s search. Henson v.

Dep’t of Health & Human Servs., 892 F.3d 868, 875 (7th Cir. 2018)

(stating the affidavits must “set forth the search terms used in

electronic searches and the kind of search performed by the agency,


                                    - 5 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 6 of 30 PageID #:5001



and aver that all files likely to contain responsive documents

were searched”).

      A FOIA requester can present “‘countervailing evidence’ as to

the adequacy of the agency’s search.” Rubman, 800 F.3d at 387

(quoting Iturralde v. Comptroller of Currency, 315 F.3d 311, 314

(D.C. Cir. 2003)). The requester must show “that the agency might

have discovered a responsive document had the agency conducted a

reasonable search.” Patterson v. I.R.S., 56 F.3d 832, 841 (7th

Cir. 1995) (citations omitted). Because “neither the requester nor

the court know the content of the agency’s records, this is a low

bar.” Rubman, 800 F.3d at 387. “Importantly, the question at

summary judgment is not whether the agency might have additional,

unidentified responsive documents in its possession.” Id. “Rather

the   court   need   only   determine    whether    the   search   itself    was

performed reasonably and in good faith.” Id.

      Stevens argues that ICE failed to offer evidence sufficient

for the Court to determine the adequacy of ICE’s search under

Rule 56. If the Court’s decision depended solely on the first

declaration from Toni Fuentes, ICE’s Deputy Officer, that contains

a single paragraph touching on the adequacy of ICE’s search, the

Court would agree. (See Fuentes Decl. ¶ 13, PSOF Ex. 1, Dkt.

No. 132-1.) There were two primary issues with this declaration:

(1) a failure to show, with reasonable detail, that the search


                                    - 6 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 7 of 30 PageID #:5002



method    was     reasonably      calculated   to   uncover     all    relevant

documents; and (2) a failure to identify the terms searched or to

explain the search method. But ICE also offered a supplemental

declaration from Fuentes. (Fuentes Supp. Decl., Def.’s Resp. to

Pl.’s Stmt. of Add. Facts (“PSOAF”), Ex. A, Dkt. No. 141-1.) This

supplemental declaration resolves both issues.

     As to the first, the supplemental declaration explains ICE’s

general method of data collection and storage in its “Enterprise

Vault journaling server, which captures and preserves all sent,

deleted, and received electronic records of all ICE users” since

2008. (Id. ¶ 8.) See Henson, 892 F.3d at 875 (stating agency

affidavits must “aver that all files likely to contain responsive

documents were searched”). Because five of the six custodians

subject to the supplemental search are no longer ICE employees,

ICE directly retrieved all the records from those email accounts

for January 2011 to December 2014 in “‘personal storage tables’ or

.pst files” from the Enterprise Vault server. (Fuentes Supp. Decl.

¶ 8.)    ICE    then   exported   these   files   into   Relativity,    its   e-

discovery software program, and indexed, processed, and organized

the files on that platform. (Id.) Fuentes avers that “no documents

were excluded from import on the basis of being ‘privileged,’ ‘not

likely to produce relevant information,’ or any other reason.”

(Id.) Therefore, ICE sufficiently established that its chosen


                                      - 7 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 8 of 30 PageID #:5003



search method was reasonably calculated to uncover all relevant

documents.

     Second, the supplemental declaration identifies the terms

searched and explains ICE’s method of conducting that search. See

Henson, 892 F.3d at 875 (finding that agency affidavits must

provide the search terms used and describe the kind of search

performed). Fuentes identifies the terms searched by reference to

an exhibit—an email exchange between counsel for ICE and Stevens

that includes search term negotiations and the final list of search

terms. (See Fuentes Decl., Ex. B.) Fuentes confirms that “ICE’s

Relativity   administrator      thereafter    utilized     the   exact   search

terms   [the]    parties      agreed    upon,     with    all    ‘modifiers,’

‘restricting signals,’ and ‘wild cards,’ if any as required by the

plaintiff and agreed upon by the agency, and reflected in the above

cited Exhibit B, to conduct the search of the electronic records.”

(Fuentes Supp. Decl. ¶ 9 (emphasis in original).) This establishes

that ICE performed the agreed upon searches in the correct form

and using the correct method.

     ICE    provided   reasonably      detailed    declarations     from    Toni

Fuentes that describe the search and demonstrate that it was

performed reasonably and in good faith. Therefore, ICE has shown

that there is no genuine issue of material fact about the search’s

adequacy.


                                    - 8 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 9 of 30 PageID #:5004



                           B.    Improper Withholding

     Stevens     next     challenges      ICE’s    withholding       of    information

pursuant to certain FOIA exemptions. “FOIA requires a federal

agency upon request to disclose records in its possession, subject

to nine exemptions.” Enviro Tech Int’l, Inc. v. U.S. Envtl. Prot.

Agency,   371    F.3d     370,    374    (7th    Cir.   2004)   (citing      5   U.S.C.

§§ 552(a)–(b)).      “Disclosure         is   required     unless     the   requested

record is clearly exempted from disclosure by the statute.” Enviro

Tech,   371   F.3d   at    374.    “Because      disclosure     is    the    ‘dominant

objective’      of   FOIA,      courts    are    to     construe     the    exemptions

narrowly.” Stevens v. U.S. Immigration & Customs Enf’t, No. 17 C

2853, 2020 WL 108436, at *4 (N.D. Ill. Jan. 9, 2020) (citations

omitted).

     The government has the burden to prove “by a preponderance of

the evidence that a withheld document falls within one of the

exemptions.” Enviro Tech, 371 F.3d at 374 (citing § 552(a)(4)(B)).

Courts determine whether the government has met that burden via a

de novo review of the record. See 5 U.S.C. § 552(a)(4)B). To meet

its burden, ICE submitted two declarations and a Vaughn index—a

log listing and describing each document withheld, partially or in

full, from the supplemental production. Patterson, 56 F.3d at 839

n.11.




                                         - 9 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 10 of 30 PageID #:5005



      The government is entitled to summary judgment only if its

Vaughn   index    and     “agency       affidavits    describe    the    documents

withheld and the justifications for nondisclosure in enough detail

and   with   sufficient      specificity      to   demonstrate    that    material

withheld is logically within the domain of the exemption claimed.”

Id. at 836 (internal citations omitted). ICE withholds information

from the supplemental production pursuant to Exemptions 5, 6, and

7(C). The Court addresses each asserted exemption below.

                                   1.   Exemption 5

      Exemption      5    applies       to   “inter-agency   or     intra-agency

memorandums or letters that would not be available by law to a

party other than an agency in litigation with the agency. 5 U.S.C.

§ 552(b)(5). Accordingly, the agency may invoke the attorney client

privilege,    work       product    privilege,     and   deliberative     process

privilege to shield documents from disclosure. Enviro Tech, 371

F.3d at 374; see also NLRB v. Sears, Roebuck & Co., 421 U.S. 132,

149 (1975) (noting the provision exempts “those documents, and

only those documents that are normally privileged in the civil

discovery context”). Here, ICE invokes Exemption 5 to shield

documents it alleges are protected by the attorney client privilege

and the deliberative process privilege.




                                        - 10 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 11 of 30 PageID #:5006



                      a.   Attorney client privilege

     The attorney client privilege protects communications made

for the purpose of seeking or giving legal advice. See U.S. v.

White, 970 F.2d 328, 335 (7th Cir. 1992). “The privilege is not

limited to communications made in the context of litigation or

even a specific dispute but extends to all situations in which an

attorney’s counsel is sought on a legal matter.” Coastal States

Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 862 (D.C. Cir. 1980).

“In the FOIA context, the agency is the ‘client’ and the agency’s

lawyers are the ‘attorneys’ for the purposes of attorney-client

privilege.” Judicial Watch, Inc. v. U.S. Dep’t of Treasury, 802 F.

Supp. 2d 185, 200 (D.D.C. 2011). The question for attorney client

privilege    assertions      “is   always     whether     the   ‘primary’      or

‘predominant purpose’ of the communication is to render or solicit

legal advice.” BankDirect Capital Fin., LLC v. Capital Premium

Fin., Inc., 326 F.R.D. 176, 181 (N.D. Ill. 2018).

     ICE asserts the attorney client privilege over portions of

four documents that it alleges contain confidential communications

between agency attorneys and other agency personnel about legal

aspects of the detainee volunteer work program. (See PSOF ¶ 30;

Fuentes Decl. ¶¶ 26–27; Vaughn Index at 8–9, 14–16, & 33–37 (citing

Supp. 104–10, 155–63, 454–55, & 473–76), Fuentes Decl., Ex. C,

Dkt. No. 132-1.) Specifically, ICE claims that agency attorneys


                                    - 11 -
    Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 12 of 30 PageID #:5007



and agency personnel discussed: “(1) certain legal standards for

inclusion in a draft agency response to the media; (2) legal advice

about if and how to respond to a letter from a legal advocacy

group; and (3) legal advice about an active case in litigation in

which ICE was a party.” (PSOF ¶ 31.)

        Stevens argues the attorney client privilege does not apply

to      these    records.        Her     two     main    points        are     that:        (1)

rendering/receiving legal advice is not the primary purpose of the

withheld communications; and (2) those communications were not

kept confidential. Although Stevens is correct that documents are

not     automatically         privileged       just    because    an     attorney         is   a

recipient       or     author,    it     is    clear    from     ICE’s       Vaughn       index

descriptions           that    the      four     redactions        at        issue        cover

communications between attorney and client that seek or provide

legal advice. (See, e.g., Vaughn Index at 8–9 (Supp. 104–10)

(“internal ICE discussion involving ICE’s legal counsel pertaining

to     the    legal     authorities      that     underpin       the    voluntary         work

program”), 14–16 (Supp. 155–63) (“email exchanges among ICE ERO

and OPLA pertaining to a litigation filing and litigation strategy

that was being pursued in a case in which ICE was involved”), &

33–37 (Supp. 454–55 & 473–76) (“privileged information conveyed by

a    client     (ICE    ERO    and     Seattle’s      Chief    Counsel)       to     an   OPLA

supervisory attorney”).) See also Vento v. I.R.S., 714 F. Supp. 2d


                                          - 12 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 13 of 30 PageID #:5008



137, 151 (D.D.C. 2010) (finding Vaughn index descriptions of

attorney client privileged documents sufficient for agency to

withhold). Further, Stevens provides no evidence to counter ICE’s

insistence that the documents in question were kept confidential.

(Fuentes Decl. ¶¶ 22 & 27.) Thus, ICE adequately establishes that

these four records fall within the attorney client privilege and

can be withheld from the supplemental production.

                   b.    Deliberative process privilege

     The    deliberative       process        privilege    shields    documents

“reflecting     the     deliberative     or    policy-making     processes     of

governmental    agencies.”     Enviro     Tech,    371    F.3d   at   374.   “The

deliberative process privilege rests on the obvious realization

that officials will not communicate candidly among themselves if

each remark is a potential item of discovery and front page news.”

Dep’t of Interior v. Klamath Water Users Protective Ass’n, 532

U.S. 1, 8–9 (2001). The purpose of the privilege is to “enhance

the quality of agency decisions by protecting open and frank

discussion” within the government. Id. (internal quotation marks

and citations omitted).

     To qualify for this privilege, the document must first be

pre-decisional, “meaning that it must be ‘generated before the

adoption of an agency policy.’” Nat’l Immigrant Justice Ctr. v.

U.S. Dep’t of Justice, No. 19-2088, 2020 WL 1329660, at *3 (7th


                                    - 13 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 14 of 30 PageID #:5009



Cir. Mar. 23, 2020) (citing Tax Analysts v. I.R.S., 117 F.3d 607,

616 (D.C. Cir. 1997)); see also Coastal States, 617 F.2d at 866

(stating that “even if the document is pre[-]decisional at the

time it is prepared, it can lose that status if it is adopted,

formally or informally, as the agency position on an issue”).

“Second    the   record     in     question    must     contain   deliberative

communications and therefore ‘reflect the give-and-take of the

consultative process.’” Nat’l Immigrant Justice Ctr., 2020 WL

1329660, at *4; see also Enviro Tech, 371 F.3d at 375 (explaining

that    documents   were   deliberative       because   they    reflected   “the

internal dialogue at the EPA” regarding a proposed rule).

       ICE asserts the deliberative process privilege to justify

most of its redactions. Indeed, all but two of the Vaughn index’s

thirty-two document entries assert this privilege. ICE argues that

these     redactions       cover      “internal       drafts,     discussions,

deliberations, and recommendations by and among agency personnel”

related to three categories of information: “(1) agency responses

to media or congressional inquiries; (2) an editorial that agency

employees prepared in response to a New York Times article; [and]

(3) a hunger strike and administrative segregation at an ICE

detention facility in Tacoma, Washington.” (DSOF ¶ 28.) Stevens

argues that the redactions cover facts, not deliberations, and

that ICE failed to identify a “definable decisionmaking process”


                                     - 14 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 15 of 30 PageID #:5010



to which the redacted communications could be considered pre-

decisional. (Pl.’s Reply at 8, Dkt. No. 138.) The Court addresses

whether    and    how   the    privilege      applies    to   each   category   of

documents.

      Because ICE’s first two categories are similar, the Court

addresses them together. ICE asserts the deliberative process

privilege     over      possible         agency   responses     to    media     and

congressional inquiries and an agency editorial in response to a

New York Times article. Although this District and the Seventh

Circuit have yet to address this exact topic, other courts have

confronted similar “messaging communications.” See, e.g., New York

v. U.S. Dep’t of Commerce, No. 18-CV-2921 (JMF), 2018 WL 4853891,

at   *2   (S.D.N.Y.     Oct.   5,    2018)   (ordering    disclosure    of    draft

responses to Congress and the Washington Post); Am. Civil Liberties

Union of Mass., Inc. v. U.S. Immigration & Customs Enf’t, No. CV

19-10690-LTS, 2020 WL 1429882, at *6–7 (D. Mass. Mar. 24, 2020)

(ordering        disclosure         of    draft    talking      points,       email

communications, and a draft agenda). These cases conclude “that

‘messaging’ communications can be protected by the deliberative

process privilege,” but not “all deliberations over what to say

are protected.” New York, 2018 WL 4853891, at *2. Given that

agencies are in constant communication with the press, public, and

Congress, the privilege has limits.


                                         - 15 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 16 of 30 PageID #:5011



       Accordingly, messaging communications are protected if they

“reflect[ ] the give-and-take of the consultative process” and

were   “prepared    to   facilitate    and   inform    a   final   decision    or

deliberative function entrusted to the agency.” Providence Journal

Co. v. U.S. Dep’t of Army, 981 F.2d 552, 559–60 (1st Cir. 1992).

For example, deliberations “about the timing and content of a

policy announcement, although post-decisional with respect to the

particular policy to be announced, also relate to a future decision

(what to say and when to say it) that implicates questions within

the scope of the agency’s delegated policymaking authority.” Id.;

see also Am. Ctr. for Law and Justice v. U.S. Dep’t of Justice,

325 F. Supp. 3d 162, 172 (D.D.C. 2018) (applying privilege to parts

of emails discussing response to media inquiries about a meeting

that was the subject of a DOJ investigation); Judicial Watch, Inc.

v. U.S. Dep’t of Homeland Sec., 736 F. Supp. 2d 202, 207–08 (D.D.C.

2010) (applying privilege to communications regarding agency’s

response to congressional and press inquiries related to specific

investigations and prosecutions). Messaging communications are not

protected where the “communications amount to little more than

deliberations over how to spin a prior decision, or merely reflect

an effort to ensure that an agency’s statement is consistent with

a prior decision.” New York, 2018 WL 4853891, at *2.




                                    - 16 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 17 of 30 PageID #:5012



     Therefore, the key question is:

     whether the disputed materials reflect deliberations
     about what message should be delivered to the public
     about an already-decided policy decision, or whether the
     communications are of a nature that they would reveal
     the   deliberative    process   underlying    a not-yet-
     finalized policy decision, including the very decision
     about what message to deliver—provided that the
     particular messaging decision is among those that
     Congress has asked the agency to make.

Id. (internal quotations and citations omitted). Applying that

standard to the documents here, ICE’s internal communications

about its responses to outside inquiries from the press, Congress,

advocacy     groups,    and   the     public   are   not   protected    by    the

deliberative process privilege. From the Vaughn index descriptions

and a review of the reprocessed supplemental production, ICE merely

deliberates over which agency subpart should handle an inquiry

and/or how to spin its prior decisions about the detainee volunteer

work program and general operation of ICE detention centers. Those

communications do not qualify as facilitating/informing a final

agency decision or performing a deliberative function specifically

assigned to ICE.

     ICE emphasizes that many of the documents contain draft

responses,    meaning    they   are    inherently    not-yet-finalized       and,

therefore, entitled to protection. But the fact that a document

itself might not be finalized (is labeled as a draft, has redlines,

or contains comments) does not “automatically exempt it from


                                      - 17 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 18 of 30 PageID #:5013



disclosure.” See New York Times Co. v. U.S. Dep’t of Def., 499 F.

Supp. 2d 501, 515 (S.D.N.Y. 2007) (ordering disclosure of draft

documents). This distracts from a central piece of the deliberative

process    privilege    analysis:    How   the   document    relates     to   the

agency’s statutory purpose and decisionmaking process. ICE must

show that the messaging communications are so “intimately bound up

with [the] agency’s central policy mission” to warrant protection.

New York, 2018 WL 4853891, at *2. ICE does not make that showing

here.

      ICE does not exercise its essential policymaking role when it

coordinates who from the agency should respond to an outside

inquiry and what they should say consistent with and in defense of

existing agency policies. In fact, ICE’s document descriptions

show no evidence of policymaking. See, e.g., Vaughn Index at the

following:

  •   Page 2: Supp. 21 (“describing a news media inquiry to
      ICE regarding an ICE contract with a county jail . . .
      contains both a background to the inquiry as well as a
      draft proposed response to the media”);

  •   Page 7: Supp. 87–89 (“Mr. Homan expresses his thoughts
      on what the agency should consider when editing the draft
      submitted by the journalist . . . Ms. Christensen is
      expressing her thoughts regarding options on what ICE’s
      contribution to the draft provided by the journalist
      should look like . . .”);

  •     Page 25: Supp. 298–300 (“exchange of opinions . . .
        regarding the best way to respond to the Congressional
        inquiries, ERO Seattle field office’s opinion and


                                    - 18 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 19 of 30 PageID #:5014



      recommendation regarding which ERO sub-offices are best
      equipped to answer the questions and their opinion on
      which ICE office should engage with the local advocacy
      group”);

  •   Page 37: Supp. 483–89 (“opinion expressed by ICE ERO
      employee to the employee’s superiors regarding how the
      agency should approach answering an inquiry on behalf of
      Congressman Adam Smith regarding ICE’s detention
      facility, as well as the employee’s proposed draft
      response”);

  •   Page 40: Supp. 500–01 (“This draft letter is withheld in
      full under Exemption (b)(5) as it contains red-lined
      tracked changes and comments bubbles by ICE ERO with
      suggested language and edits and the reasons therefor
      [sic], comments, questions, clarifications, and requests
      for additional information”); and

  •   Page 41: Supp. 549 (“internal email discussion among ICE
      ERO and OPA employees regarding a draft press release in
      response to a media inquiry pertaining to the use of the
      volunteer work program at certain county jails that
      house ICE detainees”).

Indeed, ICE admits that every federal agency confronts this same

task. (See Def.’s Reply at 6, Dkt. No. 140 (“one of ICE’s other

functions (as is the case with all other federal agencies) is to

communicate with, and be accountable to, Congress and the public

about agency affairs and operations . . .”).) The duty to respond

is not unique to ICE.

      ICE’s Vaughn index descriptions and accompanying declarations

do not demonstrate that these communications relate to anything

other   than   rationalizing     the   agency’s    final    decisions.     Thus,

disclosure would not reveal the deliberative process behind not-



                                    - 19 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 20 of 30 PageID #:5015



yet-finalized policy decisions. Some of the redacted portions also

appear to be pure facts and data that ICE solicited from its

private jail operators. This kind of information is not protected

by the deliberative process privilege. Nat’l Immigrant Justice

Ctr. v. U.S. Dep’t of Justice, No. 12-CV-04691, 2018 WL 1508531,

at *5 (N.D. Ill. Mar. 27, 2018) (citing Enviro Tech, 371 F.3d at

374) (noting the deliberative process privilege “typically does

not     justify    the    withholding      of    purely    factual   material”).

Therefore, ICE must disclose any non-attorney client privileged

messaging     communications        on     the    following     pages   of   the

supplemental production: 21, 31–33, 46, 87–89, 104–10, 136–38,

149, 155–63, 199–204, 229–30, 238, 259, 290–96, 298–300, 337–38,

343, 348, 372, 483–89, 494–96, 498–500, 500–01, 506–08, 549, 552–

55, 611.

      ICE also asserts the deliberative process privilege over a

third broad category of communications related to a detainee hunger

strike and administrative segregation in a Washington facility.

The Court identifies these remaining communications as Supp. 142–

46, 428–29, 454–55, 473–76. As an initial matter, there are two

documents     in   this    group   that    contain   ICE   discussion   about      a

response letter to the American Civil Liberties Union. (Vaughn

Index    at   33–37      (citing   Supp.    454–55   and    473–76).)   As   with




                                     - 20 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 21 of 30 PageID #:5016



categories one and two, these kinds of discussions are considered

“messaging communications.” See New York, 2018 WL 4853891, at *2.

     The Vaughn index descriptions that address the “messaging

communications”      portions      of     these     two     documents    signal

circumstances where ICE again rationalizes a finalized policy.

(Vaughn    Index    at   33–35    (citing     Supp.       454–55)   (describing

redactions in emails about detainees in administrative segregation

at Tacoma Detention Center: “internal email discussion . . .

regarding whether and how to respond to a letter by the American

Civil Liberties Union (ACLU) regarding detainees at one of ICE’s

detention facilities”) & 35–37 (citing Supp. 473–76) (same).) This

description merely reflects “deliberations about what ‘message’

should be delivered to the public about an already-decided policy

decision”—what ICE should tell the ACLU about its administrative

segregation policy as applied to detainees as the Tacoma Detention

Center. New York, 2018 WL 4853891, at *3. Disclosure would not

reveal the deliberative process behind a not-yet-finalized policy

decision. Therefore, ICE shall disclose any non-attorney client

privileged messaging communications redacted on Supp. 454–55 and

473–76.

     The   remaining     parts    of    documents    that    ICE    asserts   the

deliberative process privilege over are: (1) a draft summary report

regarding ICE’s tracking process for detainees on hunger strike


                                    - 21 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 22 of 30 PageID #:5017



(Supp. 142–46); (2) a draft to-do list created in response to

concerns voiced “by external stakeholders during a round table

pertaining to an ICE detention facility” (Supp. 428–29); and 3) an

email discussion about ways to maintain detainee safety within a

detention facility during an ongoing hunger strike (Supp. 473–76).

(Vaughn Index at 11–13, 31–32, & 35–37.) As to the first, ICE

describes the report as containing employee “thoughts and ideas”

about “how best to keep track of detainees on hunger strike and to

ensure the detainees’ well-being.” (Id. at 12.) ICE also indicates

that its final process “for better tracking the detainees engaging

in a large-scale hunger strike at this particular facility was

still evolving at that time.” (Id.) Therefore, the summary report

is predecisional and deliberative. It qualifies for protection

under the deliberative process privilege.

     As to the to-do list, ICE indicates that it contains “opinions

in terms of what can be done to resolve the concerns and which

operational component should take the lead.” (Id. at 32.) “The

page consists of red-line edits and yellow highlights, reflecting

the document is still a work in progress.” (Id.) The to-do list

contains opinions and discussions related to what can and should

be done about the individual stakeholder concerns and who should

do it, meaning it is deliberative and predecisional. Accordingly,

it is protected by the deliberative process privilege.


                                    - 22 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 23 of 30 PageID #:5018



      Third,      an    email       exchange     with     messaging          communications,

discussed    above,          also    contains     an     internal       discussion        where

employees request that superiors “approve a specific course of

action to ensure safety within the detention facility” during an

ongoing hunger strike. (Id. at 36.) The email does not contain

final   approval        of    the     proposed     course        of    action.      (Id.)   As

deliberative           and     predecisional,            these        portions       of     the

communication are covered by the deliberative process privilege.

However, they          will    need    to   be    segregated          from    the   messaging

communications portions previously ordered for disclosure. Thus,

all three communications are protected by the deliberative process

privilege.

                               2.    Exemptions 6 & 7(C)

      ICE redacted names and other personal identifiers from the

supplemental production pursuant to Exemptions 6 and 7(C). During

negotiations, ICE agreed to disclose the names of certain federal

employees that it had previously redacted. Now, Stevens challenges

the remaining name redactions. Stevens does not challenge ICE’s

redaction    of      email     addresses,        phone    numbers,       and     third-party

information under Exemptions 6 and 7(C). (See Pl.’s Reply at 10

(“The only redactions challenged here are the names appearing on

the   ‘to’     and      ‘from’      line    of    the    email        correspondence.”).)

Therefore, the Court analyzes only whether Exemptions 6 and 7(C)


                                            - 23 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 24 of 30 PageID #:5019



apply to ICE’s redaction of federal employee names from the emails

in the supplemental production.

      Exemption 7(C) protects, “records or information compiled for

law enforcement purposes” if release “could reasonably be expected

to   constitute     an   unwarranted    invasion     of   personal     privacy,”

whereas Exemption 6 shields “personnel and medical files and

similar files the disclosure of which would constitute a clearly

unwarranted invasion of personal privacy.” 5 U.S.C. §§ 552(b)(6)

& (b)(7)(C). “Exemption 7(C) is more protective of privacy than

Exemption 6: The former provision applies to any disclosure that

‘could reasonably be expected to constitute’ an invasion of privacy

that is ‘unwarranted,’ while the latter bars any disclosure that

‘would   constitute’      an   invasion    of   privacy    that   is    ‘clearly

unwarranted.’” U.S. Dep’t of Defense v. Fed. Labor Relations Auth.,

510 U.S. 487, 496 n.6 (1994).

      Thus,   the    threshold     inquiry      is   whether   the     documents

constitute the kinds of records that Exemptions 6 & 7(C) are meant

to protect. Exemption 6 protects medical files, personnel files,

and other “similar files.” 5 U.S.C. § 552(b)(6). The term “similar

files” is interpreted broadly to include any “detailed Government

records on an individual which can be identified as applying to

that individual.” U.S. Dep’t of State v. Washington Post Co., 456

U.S. 595, 602 (1982). The question as to “similar files” is whether


                                    - 24 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 25 of 30 PageID #:5020



the records at issue are likely to contain the type of personal

information that would be in a medical or personnel file. Id. at

601. Such information generally includes “place of birth, date of

birth,    date     of     marriage,      employment        history”    and     other

“identifying      information,”       though      not    necessarily      “intimate”

information. Id.

     The names redacted here are not akin to personnel or medical

files.    The    emails    at   issue    are     mostly    “mundane    interoffice

communications      that    do    not     contain        any   detailed    personal

information.” Families for Freedom v. U.S. Customs & Border Prot.,

837 F. Supp. 2d 287, 301 (S.D.N.Y. 2011). Indeed, many of these

“emails include standard signature lines with the sender’s name,

position, department, and phone number. Some of the emails include

the email addresses of senders or recipients of the messages; some

do not.” Id. Such communications are not like personnel or medical

files.

     ICE itself distinguishes between “personnel record files” and

the emails at issue here. (Def.’s Reply at 8.) Yet, ICE argues

that the names it redacted are protected because they belong to

lower level employees. ICE labels these employees as “support

staff.”   (Id.)    Generally,     support        staff    provide   administrative

assistance to agency managers and would not have job titles like

“Deputy Chief,” “Chief of Staff,” “Deputy Field Office Director,”


                                        - 25 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 26 of 30 PageID #:5021



or “Senior Advisor.” (Reprocessed Prod. at Supp. 105, 109, 138, &

299, Fuentes Decl., Ex. D, Dkt. No. 132-1.) Such titles indicate

some level of managerial authority. Even if such employees were

support     staff,    ICE    overstates      the   authority    supporting      these

redactions and fails to cite any case binding on this Court or

directly relevant to these circumstances. See, e.g., Skinner v.

U.S. Dep’t of Justice, 744 F. Supp. 2d 185 (D.D.C. 2010) (upholding

redaction of law enforcement and support staff names, among others,

from     documents     related        to   specific      investigations         under

Exemption 7(C)); Associated Press v. U.S. Dep’t of Justice, 549

F.3d   62   (2d     Cir.    2008)    (withholding     name     redactions     from   a

commutation petition under Exemptions 6 & 7(C)). Thus, Exemption 6

does not permit ICE to withhold the redacted federal employee

names.

       As for Exemption 7(C), the Court asks whether these emails

were     “compiled     for     law     enforcement       purposes.”       5    U.S.C.

§ 552(b)(7)(C). While ICE is obviously a federal law enforcement

agency,     not   every     document   ICE    produces    or    amasses   has    been

“compiled     for    law     enforcement      purposes.”       Id.   “Courts     have

generally interpreted Exemption 7 as applying to records that

pertain to specific investigations conducted by agencies, whether

internal or external, and whether created or collected by the

agency—in other words, investigatory files.” Families for Freedom


                                       - 26 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 27 of 30 PageID #:5022



v. U.S. Customs & Border Prot., 797 F. Supp. 2d 375, 397 (S.D.N.Y.

2011) (collecting cases interpreting Exemption 7). The documents

at issue are not investigatory files.

     First, ICE argues broadly, stating that these emails and

attachments involve “the performance of ICE’s law enforcement

mission.” (Def.’s Reply at 8.) Yet, under this definition, any

email or document ICE creates or exchanges qualifies for the

privilege. Exemption 7(C) is not so all-encompassing. Next, ICE

pivots a few degrees, asserting that it compiled these emails and

attachments for the purpose of detaining “individuals who are in

the United States illegally.” (Id. at 9.) This is no less broad

than ICE’s first point and merely repeats one of ICE’s general

functions. Neither proffered purpose links the documents to a

specific investigation. Instead, the documents relate to “the

general execution of tasks by agency personnel.” Families for

Freedom, 797 F. Supp. 2d at 397. While the topics addressed in the

documents pertain to law enforcement in a general sense, the

documents are not investigatory. Thus, they were not “compiled for

law enforcement purposes.” 5 U.S.C. § 552(b)(7)(C). ICE must

disclose the redacted names of the other federal employees on the

emails.




                                    - 27 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 28 of 30 PageID #:5023



                 3.   Segregation of Non-Exempt Information

        Finally, Stevens argues that ICE failed to segregate and

release non-exempt information, like facts, from the supplemental

production.       FOIA   requires    that    “[a]ny      reasonably    segregable

portion of a record . . . be provided to any person requesting

such record after deletion of the portions which are exempt.” Id.

§ 552(b). “[N]on-exempt portions of a document must be disclosed

unless they are inextricably intertwined with exempt portions.”

Mead Data Cent., Inc. v. U.S. Dep’t of Air Force, 566 F.2d 242,

260 (D.C. Cir. 1977). However, an agency is not required to

segregate      non-exempt       material    if    “the    excision     of    exempt

information would impose significant costs on the agency and

produce an edited document with little informational value.” Pub.

Emps. for Envtl. Responsibility v. Envtl. Prot. Agency, 213 F.

Supp. 3d 1, 24 (D.D.C. 2016) (citations omitted). Agencies are

entitled to a presumption that they complied with the obligation

to    disclose    reasonably     segregable      materials.   Sussman       v.   U.S.

Marshals Serv., 494 F.3d 1106, 1117 (D.C. Cir. 2007). Nonetheless,

the    Court     must    make   an   express     finding    on   the    issue     of

segregability. Patterson, 56 F.3d at 840.

       An agency’s Vaughn index plays a key role in a court’s

segregability analysis. See, e.g., Loving v. U.S. Dep’t of Defense,

550 F.3d 32, 41 (D.C. Cir. 2008) (stating that “the description of


                                      - 28 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 29 of 30 PageID #:5024



the document set forth in the Vaughn index and the agency’s

declaration     that     it     released    all   segregable     material”      are

“sufficient for [the segregability] determination”); Johnson v.

Exec. Office for U.S. Attorneys, 310 F.3d 771, 778 (D.C. Cir. 2002)

(upholding agency’s segregation efforts based on “comprehensive

Vaughn index” and “the affidavits of [agency officials]”).

      ICE’s     Vaughn        index    is   sufficiently      descriptive       and

comprehensive. It addresses each document and provides specific

explanations—albeit some ultimately rejected as improper—for each

redaction. In a declaration, ICE avers that it conducted a “line-

by-line” review of each responsive document. (Fuentes Decl. ¶¶ 14

& 40–42.) ICE also declares “that all information not exempted

from disclosure by FOIA . . . was correctly segregated where

possible and released to Stevens.” (Id. ¶ 42.) ICE indicates that

factual information was so intertwined with privileged information

that it could not be segregated in just one instance. (Vaughn Index

at   35–36    (discussing      Supp.    483–89).)    ICE’s    Vaughn    index   and

declaration,     considered       together,     support   a   finding    that   ICE

released all segregable information.

                                 IV.    CONCLUSION

      For the reasons stated herein, Plaintiff’s Motion for Summary

Judgment (Dkt. No. 126) is granted in part and denied in part, and

Defendant’s Motion for Summary Judgment (Dkt. No. 131) is granted


                                       - 29 -
 Case: 1:14-cv-03305 Document #: 144 Filed: 04/08/20 Page 30 of 30 PageID #:5025



in part and denied in part. ICE is ordered to disclose non-attorney

client   privileged     messaging    information      redacted    pursuant     to

Exemption 5 on the following pages of the supplemental production:

21, 31–33, 46, 87–89, 104–10, 136–38, 149, 155–63, 199–204, 229–

30, 238, 259, 290–96, 298–300, 337–38, 343, 348, 372, 454–55, 473–

76, 483–89, 494–96, 498–500, 500–01, 506–08, 549, 552–55, 611. ICE

is further ordered to disclose the remaining names of federal

employees redacted pursuant to Exemptions 6 & 7(C).



IT IS SO ORDERED.




                                           Harry D. Leinenweber, Judge
                                           United States District Court

Dated: 4/8/2020




                                    - 30 -
